Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Kelon Dewon Davis, Appellant                         Appeal from the 71st District Court of
                                                     Harrison County, Texas (Tr. Ct. No. 14-
No. 06-16-00165-CR        v.                         0392x).    Opinion delivered by Justice
                                                     Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Kelon Dewon Davis, pay all costs of this appeal.


                                                      RENDERED MAY 2, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk